Citation Nr: 0526925	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  98-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period from October 31, 1997 to May 5, 2004.

2.  Entitlement to an evaluation in excess of 30 percent 
for PTSD for the period beginning on May 6, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection 
for PTSD and assigned a 10 percent rating, effective from 
October 31, 1997.  The veteran appealed for the assignment 
of a higher initial rating.  

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

A Board decision denied the veteran's appeal for an 
initial rating in excess of 10 percent for his PTSD.  The 
veteran appealed that decision to the Court of Appeals for 
Veterans' Claims (Court).  In October 2001, the Court 
vacated the March 2001 Board decision and remanded the 
matter for readjudication consistent with the appellee's 
(VA) Motion for Remand and To Stay Proceedings, which 
stated that the basis for requesting a remand was failure 
of the Board to comply with the duty to notify and assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002).  

Thereafter, the veteran was afforded another VA 
psychiatric examination and additional psychiatric 
treatment records were obtained.  In September 2003, the 
Board remanded the case to the RO for additional 
development.  An RO decision in February 2005 increased 
the rating for the veteran's PTSD to 30 percent, effective 
from May 6, 2004.  Because the increase in the initial 
evaluation of the veteran's PTSD does not represent the 
maximum rating available for the disability, the veteran's 
claim challenging the propriety of the initial evaluation 
for his psychiatric disorder remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  From October 31, 1997 to December 30, 2003, the 
veteran's underlying PTSD was largely mild in degree, but 
subject to exacerbations and productive of insomnia, 
depression, anxiety, and an inability to concentrate 
consistent with occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; his 
PTSD was not manifested occupational and social impairment 
with reduced reliability and productivity.

3.  Beginning on December 31, 2003, the veteran's PTSD has 
been shown to be more substantially disabling, with 
moderate to severe emotional turmoil, a flat affect, and 
psychiatric symptoms that have been described as 
increasing but less than severe in degree, consistent with 
occupational and social impairment with reduced 
reliability and productivity; his PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
PTSD, for the period from October 31, 1997 to December 30, 
2003, but no more than 30 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 50 percent evaluation for PTSD for 
the period beginning on December 31, 2003, but no more 
than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the 
VCAA have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records of treatment reported by the veteran 
and has afforded him comprehensive VA examinations 
addressing his PTSD.  There is no indication from the 
record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  The VA psychiatric examinations 
are adequate for rating purposes; there is no duty to 
provide another examination or opinion.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to 
substantiate his claim in a December 2003 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this letter, the veteran was also advised to submit 
additional information or evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request 
that a claimant provide any evidence in his or her 
possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  Here, the noted "duty to assist" 
letter was issued subsequent to the appealed May 1998 
rating decision.  However, that decision was issued more 
than two years prior to enactment of the VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made 
it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because 
an initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004. 

Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In this case, the RO granted service connection for PTSD 
in a May 1998 rating decision in view of his receipt of 
the Purple Heart Medal and his current diagnosis of PTSD.  
A 10 percent evaluation was assigned, effective from 
October 31, 1997.

Of record at the time of the May 1998 rating decision was 
an October 1997 statement from A. F. F., Ph.D (Dr. F)  The 
psychologist noted that the veteran was initially 
diagnosed with major depression, but this was later 
changed to PTSD.  Also, Dr. F indicated that the veteran 
underwent therapy in 1996 for symptoms of insomnia, 
depression, anxiety, and an inability to concentrate.  He 
terminated his course of therapy after four sessions and 
was noted to have a "fair" prognosis.  

A February 1998 VA treatment record contains a diagnosis 
of adjustment disorder with depressed mood, and a Global 
Assessment of Functioning (GAF) score of 75 was assigned.  
A March 1998 VA treatment record indicates that the 
veteran reported nightmares, intrusive thoughts, 
flashbacks, depression, anxiety, and feelings of 
alientation.  He was working full-time as a barber.  Upon 
examination, his mood was mildly dysphoric, and his affect 
was congruent.  A GAF score of 60 was assigned.  

During the veteran's April 1998 VA examination, he 
reported that he had difficulty with sleeping and 
recurrent and distressing recollections and dreams of 
Vietnam, and he indicated that he avoided activities or 
situations that aroused recollections of Vietnam.  Upon 
examination, the veteran's mood was not depressed, and he 
denied suicidal and homicidal ideation, delusions, and 
hallucinations.  His affect was appropriate, and he was 
oriented to time, place, and person.  His memory for 
recent and remote events, as well as his judgment and 
insight, were fair.  He denied feelings of detachment from 
others and diminished interest in significant activities.  
The examiner noted that the veteran did not have a 
restricted range of affect, exaggerated startle response, 
hypervigilance, or difficulty with concentrating.  The 
examiner diagnosed mild PTSD and assigned a GAF score of 
60.  The examiner also found no impairment of social and 
industrial adaptability.

Subsequently, the veteran underwent VA outpatient 
psychiatric treatment in May 1998.  During this time, he 
reported depression with sleep disturbance, with no 
evidence of psychosis or suicidal or homicidal thought.  
He was diagnosed with an adjustment disorder with 
depressed mood and assigned a GAF score of 50.  A follow-
up session in June 1998 reflects that, after using 
Trazodone, the veteran's depression had improved "a great 
deal," and a GAF score of 70 was assigned.  However, he 
reinitiated therapy in March 1999 following conflicts with 
his family members over his engagement to his fiancée.  VA 
therapy records, dated through November 2001, reflect 
treatment primarily for relationship problems, although 
the veteran also reported nightmares, irritability, an 
exaggerated startle response, depression, and anxiety.  

On December 31, 2003, the veteran was seen with complaints 
of nightmares and flashbacks, and he discussed conflicts 
between his daughters and his new wife.  Upon examination, 
his mood was slightly depressed, and he had a flat affect.  
A GAF score of 65 was assigned.  Further treatment in 
February 2004 also revealed a flat affect, and the 
treating social worker noted that the veteran suffered 
from "severe PTSD symptoms that are interfering with his 
marital relationship."  A therapy session in March 2004 
revealed a depressed mood, limited insight, and a flat 
affect.  

The veteran underwent another VA psychiatric examination 
in May 2004, during which he reported increasing 
irritability, dysphoria, intrusive thoughts, nightmares, 
and hyperarousal over the past twelve months.  During the 
examination, the veteran briefly showed signs of anger and 
tremulousness while describing traumatic events. His self-
expression was described as generally emotionally 
constricted.  During the course of the examination, the 
veteran's mood was one of increasing anxiety.  His overall 
affect was dysphoric.  There was no evidence of a 
psychotic process, delusional thinking, paranoia, or 
homicidal ideation.  The veteran reported having had 
suicidal thoughts, but he had none at present.  
Psychiatric testing revealed findings consistent with 
"moderate to severe emotional turmoil."  The examiner 
found both PTSD and depression and characterized both as 
moderate.  The veteran was noted to be functioning in his 
environment with fair efficiency, but it was likely that 
the emotional turmoil and PTSD symptoms aggravated by 
family and interpersonal relationships had caused moderate 
deterioration in work capacity and satisfactory function 
in his environment.  Thus, the veteran displayed a pattern 
of chronic PTSD "easily aggravated by stress or 
interpersonal disturbances."  While the veteran's symptoms 
were unlikely to be having a severe disabling effect at 
the current time, the examiner noted that they might 
increase "as he becomes more physically fragile and less 
able to continue his work."  A GAF score of 50 was 
assigned.

Subsequent VA medical records, dated through December 
2004, indicate treatment primarily for family-related 
issues.  On several occasions, most recently in December 
2004, the veteran was noted to have a flat affect. 

In a November 2004 addendum, the examiner who saw the 
veteran in May 2004 found that he suffered from symptoms 
usually associated with both PTSD and depression.  
Moreover, the PTSD symptoms were "also sufficiently severe 
to cause major impairments in mood, vocational capacities, 
and interpersonal relationships such that the GAF score 
would not change as a result."

The veteran filed his current claim for an increased 
rating for his PTSD in October 1997.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, PTSD manifested by 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by 
continuous medication, warrants a 10 percent disability 
evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss 
(such as forgetting names, directions, and recent events), 
warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; or memory loss for the names of close 
relatives, own occupation, or own name. 

It has been observed that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-
IV), p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
unable to keep a job).

In the present case, the Board finds that the evaluations 
assigned for the veteran's PTSD are inadequate to 
contemplate his symptomatology during both noted time 
periods.

Prior to December 30, 2003, the veteran's underlying PTSD 
was primarily mild in degree, but subject to 
exacerbations.  This is indicated in the October 1997 
private doctor's statement, reflecting symptoms of 
insomnia, depression, anxiety, an inability to 
concentrate, and an only "fair" prognosis.  Similarly, 
another exacerbation was noted in May 1998, during the 
veteran's divorce, when a GAF score of 50 was assigned.  
This score, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), represents symptoms including an 
inability to keep a job.  The Board is aware that this GAF 
score was only assigned on one occasion during this time 
period, and VA treatment records dated prior to and 
immediately after May 1998 indicate GAF scores of 60 or 
higher.  However, a GAF score of 60, under the DSM-IV, 
reflects moderate symptomatology.  In view of this overall 
range of GAF scores and the noted symptoms noted beginning 
in October 1997, the Board finds that the next higher 
rating, of 30 percent, is appropriate for the period from 
October 31, 1997 to December 30, 2003.

The Board has further considered whether an even higher 
evaluation was warranted during the period ending on 
December 30, 2003.  However, in view of the criteria for a 
50 percent evaluation, the Board notes that the veteran 
did not demonstrate a flattened affect and had fair 
memory, judgment, and insight.  His overall symptomatology 
during this time, and his GAF scores of 75, 60 and 70 
correlates much more closely to the criteria for a 30 
percent versus 50 percent evaluation.  Carpenter, supra; 
Richard, supra.  

However, the veteran was noted to have a flat affect, a 
criterion for a 50 percent evaluation, beginning on 
December 31, 2003, and his May 2004 VA examination further 
indicated a worsening disability picture.  During the 
examination, the veteran reported worsening irritability, 
dysphoric, intrusive thoughts, nightmares, and 
hyperarousal in the past year.  Psychological testing 
revealed findings consistent with moderate to severe 
emotional turmoil.  The examiner found that the veteran's 
PTSD symptoms were not likely to be severely disabling, 
but he assigned a GAF score of 50.  These findings are 
consistent with the degree of occupational and social 
impairment, with reduced reliability and productivity, 
contemplated by a 50 percent evaluation.  

The Board has also considered whether a 70 percent 
evaluation is warranted as of December 31, 2003.  In this 
regard, the Board is cognizant that the veteran had 
reported previous suicide thoughts during his May 2004 VA 
examination, but he denied current thoughts.  None of the 
other listed symptoms for the 70 percent evaluation are 
indicated.  While the lists of symptoms found in the 
criteria for rating mental disorders (38 C.F.R. § 4.130, 
Diagnostic Code 9411) are not all inclusive, they provide 
some guidance as to the types of symptoms that produce the 
level of deficiency required to warrant a higher rating.  
The Board is aware that a GAF score of 50 was assigned 
following the most recent VA psychiatric examination, but 
the examiner also noted that the veteran's PTSD symptoms 
were less than severe in degree.  The overall disability 
that has been presented for the second period of time at 
issue, to include the veteran's symptoms and all of the 
examiners' comments, more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity versus occupational and social impairment 
with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood.  For all of 
these reasons, the Board finds that the preponderance of 
the evidence is against a 70 percent evaluation for PTSD 
for the period beginning on December 31, 2003.

Overall, the Board finds that the evidence supports a 30 
percent evaluation for PTSD for the period from October 
31, 1997 to December 30, 2003 and a 50 percent evaluation 
beginning on December 31, 2003.  To that extent, the 
appeal is granted.  As the preponderance of the evidence 
is against the assignment of higher initial or staged 
ratings for the veteran's PTSD, the benefit of the doubt 
doctrine is not applicable to this aspect of the claim.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).














ORDER

An initial 30 percent evaluation for PTSD for the period 
from October 31, 1997 to December 30, 2003 is granted, 
subject to the laws and regulations governing the payment 
of monetary benefits. 

A 50 percent evaluation beginning on December 31, 2003 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


